DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s communication received on 2/14/2022 (“Amendment”).

Status of Claims
Claims 1-23, 32, and 35-40 had/have been canceled.
Claims 41-50 have been newly added.
Claims 24-31, 33, and 34 have been amended.
Claims 24-31, 33, 34, and 41-50 are pending.

Objection to Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
communication interface (claims 29, 33, 41, and 45);
detector (claim 29);
policy enforcer (claim 29);
policy generator (claim 29 and claim 41).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
communication interface configured to … (claims 29, 33, 41, and 45); 
detector configured to … (claim 29); 
policy enforcer configured to … (claim 29); and
policy generator configured to … (claim 29 and claim 41).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-31, 33, 34, 41-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claim 24, the claim recites, in part, “receiving … a Re-Authentication Request (RAR) message from a Policy Control and Charging Rules Function (PCRF) … wherein the RAR message comprises an identifier of an application service to be controlled and an event of the application service, and wherein the event comprises starting the application service or stopping the application service”. The examiner submits that the RAR message is described in the Specification as message. The claim, however, recites that the message comprises an event such as starting the application service or stopping the application service. In light of the description that describes the event as an act, the Specification does not describe how an act, e.g. starting the application service or stopping the application service, is included in a message as an act does not commensurate in scope of message.
Other independent claims, claims 29 and 46, also recites similar limitation of “wherein the wherein the RAR message comprises an identifier of an application service to be controlled and an event of the application service, and wherein the event comprises starting the application service or stopping the application service”. Hence, they too are rejected for the same rationale.
Furthermore, the claim recites, in part, “detecting, by the PCEF, the event when the application service starts for an application service flow of a user device in the communication network, wherein the PCEF detects the event according to the identifier of the application service, and wherein the application service flow matches the identifier of the application service in the RAR message” (emphasis added). Here, the claim clearly suggests that the application service and application service flow is something different. The claim further suggests that detecting of the event is performed by matching the identifier of the application service in the RAR message to the application service flow. In light of the claim(s) and the original written description lacking what “application service flow” is, the specification does not describe how the matching is performed.
Claim 29 also recites “receive a Re-Authentication Request (RAR) message comprising the identifier of the application service and the event of the application service, wherein the event of the 

As per claim 28, the claim recites “The method of claim 24, further comprising: detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, by the PCEF, a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service”. Claim 24 recites “wherein the event comprises starting the application service or stopping the application service”. Here, one of ordinary skill in the art would appreciate that the event comprises either starting the application service or stopping the application service as the recitation does not provide that the event comprises starting the application service and stopping the application service. While the Specification provides support for the APP-Event-Trigger to include 0 and 1, indicating that both the starting and stopping of the streaming media are taken as the triggering event (see [0079]) and that the PCEF detect the application event according to the application event subscription and sends the PCEF Diameter CCR message with the APP-ID and App-Event-Trigger (e.g. indicating of the detected event including starting and stopping) (see [0080], [0081], and [0085]), the Specification does not provide support in which the APP-Event Trigger includes indicator indicating either starting or stopping of the application service and the PCEF thereafter detecting the starting of the application service/sending the Diameter message indicating the detected starting of the application service to the PCRF and then detecting the stoppage of the application service/sending the Diameter message indicating the detected stoppage of the application service to PCRF.
As per claims 29, 33, 41, and 45, the Claim limitation “communication interface (claims 29, 33, 41, and 45); detector (claim 29); policy enforcer (claim 29); and policy generator (claim 29 and claim 41)” 
As per claim 33, the claim recites “wherein the at least one communication interface in the PCEF is further configured to “detect stoppage of the application service of the application service flow of the user device; and send a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service”. There is no support in the specification that discloses a specific communication interface of the PCEF that is configured to “receive a Re-Authentication Request (RAR) message comprising the identifier of the application service and the event of the application service, wherein the event of the application service comprises starting the application service or stopping the application service, and wherein the application service flow matches the identifier of the application service in the RAR message, send a Diameter Credit Control Request (CCR) message indicating the event of the application service and the identifier of the application service; receive a Credit Control Answer (CCA) message comprising a control policy for the application service flow wherein the control policy comprises a quality of service (QoS) policy; detect stoppage of the application service of the application service flow of the user device; and send a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service” as recited in the claim.
Claim 45 that depends on claim 41 is rejected similarly as the claim includes similar deficiency.
Claim 50 that depends on claim 46 is rejected similarly as the claim includes similar deficiency.
The dependent claims are rejected as they depend on the claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-31, 33, 34, 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per independent claims 24, 29, 41, and 46, the claims recite “application service” and “application service flow”. The claims are rejected as it is unclear as to what is the difference between the two claimed expressions as the claims distinguishes the two expression and the claims nor the specification describe the difference of the two expression. 
In further reference to claim 24, the claim recites “receiving, by a Policy and Charging Enforcement Function (PCEF) of the communication network, a Re-Authentication Request (RAR) message from a Policy Control and Charging Rules Function (PCRF) in the communication network, wherein the RAR message comprises an identifier of an application service to be controlled and an event of the application service, and wherein the event comprises starting the application service or stopping the application service; detecting, by the PCEF, the event when the application service starts for an application service flow of a user device in the communication network, wherein the PCEF detects the event according to the identifier of the application service, and wherein the application service flow matches the identifier of the application service in the RAR message”. Here, in the first clause, the claim recites that the event comprises starting or stopping the application service. In adopting the event to comprise stopping the application service, the subsequent detecting step reads as follows: detecting, by stopping of the application service) when the application service starts for an application service flow of a user device in the communication network. Here, the scope of the claim is unclear as the stopping of the application service when the application service starts … do not commensurate in scope. In other word, it certainly makes sense for the PCEF to detect starting of the application service when the application service starts but not deterring stopping of the application service when the application service starts as “when” indicates a specific point in time.
As per claims 29, 33, 41, and 45, the Claim limitation “communication interface (claims 29, 33, 41, and 45); detector (claim 29); policy enforcer (claim 29); and policy generator (claim 29 and claim 41)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These terms are not found in the Specification nor is there any structural descriptions in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims are rejected as they depend on the claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-31, 33, 34, 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 23.203 V7.2.0 (“7.2.0”) in view of 3GPP TS 29.212 V7.0.0 (“7.0.0”), US Patent Publication No. 20060002422 (“Hurtta”) and US Patent No. 6,917,614 (“Laubach”).
Per claim 24, 7.2.0 discloses a method for exercising policy control over application service flow in a communication network, wherein the method is performed without an application function (see below steps performed by PCER and PCRF only) comprising:
receiving, by a Policy and Charging Enforcement Function (PCEF) of the communication network, a message from a Policy Control and Charging Rules Function (PCRF) in the communication network, wherein the message comprises an information (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF); 
detecting, by the PCEF, the event when the application service starts for an application service flow of a user device in the communication network, wherein the PCEF detects  event (see 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); 
sending, by the PCEF, a message to the PCRF, wherein the message indicates the event of the application service and the identifier of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2);  
generating, by the PCRF in response to receiving the message from the PCEF, a control policy of the application service flow according to event of the application service in the gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); 
sending, by the PCRF, a message to the PCEF, wherein the message comprises the control policy for the application service flow (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, 
exercising, by the PCEF, policy control over the application service flow of the user device according to the policy in the control policy (1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: The PCEF encompasses service data flow detection, policy enforcement und flow based charging functionalities. It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IPCAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF).

While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 

Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of 7.2.0 and 7.0.0 discloses that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the RAR message comprises an identifier of an application service to be controlled and an event of the application service, and wherein the event comprises starting the application service or stopping the application service. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control. 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet 
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

As per claim 25, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶
As per claim 26, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.

As per claim 27, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the control policy further comprises at least one of a charging policy or a gating policy (see 7.2.0: 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF). Furthermore, the description of what the control policy comprises represents non-functional descriptive material.

As per claim 28, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach does not specifically teach detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, by the PCEF, a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service. 
However, as the combination 7.2.0, 7.2.2, Hurtta, and Laubach discloses detecting, by the PCEF, event including starting of the application service of the application service flow of the user device; and In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

Per claim 29, 7.2.0 discloses a communication system, comprising:
a Policy and Charging Enforcement Function (PCEF) (see 6.2.2 Policy and Charging Enforcement Function (PCEF)) comprising: 
a detector configured to detect an event when an application service to be controlled starts, wherein the event is detected, wherein the application service is for an application service flow of a user device in the communication system (see 6.2.2.1 The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities) and;
at least one communication interface configured to: 
receive a message comprising information (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF), 
send a message indicating event of the application service and the identifier of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2; 6.3.1 PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow); and  
receive a message comprising a control policy for the application service flow wherein the control policy comprises a quality of service (QoS) policy  (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”,“The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: 
a policy enforcer configured to exercise policy control over the application service flow of the user device according to the QoS policy in the control policy (1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: The PCEF encompasses service data flow detection, policy enforcement und flow based charging functionalities. It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IPCAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF); and 
a Policy Control and Charging Rules Function (PCRF) (see 6.2.1 PCRF) comprising: 
at least one second communication interface configured to: 
send message to the PCEF (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall 
receive message from the PCEF (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); and 
a policy generator configured to generate, in response to receiving message from the PCEF, the control policy according to the event of the application service in the message (see 1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF).
While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the 
7.0.0, however, teaches PCEF (e.g. GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (e.g. GW) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of 7.2.0 and 7.0.0 that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the RAR message comprises an identifier of an application service to be controlled and an event of the application service, and wherein the event comprises starting the application service or stopping the application service. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control. 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which 
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
The examiner submits that in light of the instant specification not having support for physical structural limitations as recited in the claim(s), the examiner has produced prior art that teaches the functions of PCRF and PCEF as described in the specification and in the claim(s).
Furthermore, it is the examiner’s position that the combination of 7.2.0 and 7.2.2 are sufficient in terms of art as the PCEF and PCRF are configured, e.g. capable of performing communication between the two using CCA message, RAR message, and Diameter CCR message, and since PCEF encompasses service data flow detection, policy enforcement and flow based charging functionality while PCRF encompasses policy control decision and flow based charging control functionalities (including providing 
As per claim 30, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.
As per claim 31, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material
As per claim 33, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach does not specifically teach wherein the at least one communication interface in the PCEF is further configured to: detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, 
However, as the combination 7.2.0, 7.2.2, Hurtta, and Laubach discloses detecting, by the PCEF, event including starting of the application service of the application service flow of the user device; and sending, by the PCEF, a Diameter CCR message to the PCRF, wherein the Diameter CCR message indicates the stoppage of the application service as described above and further Laubach teaches detected event to be stoppage (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application service and stoppage of the application service as taught by Laubach, as events that trigger the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
As per claims 34, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the control policy further comprises at least one of a charging policy or a gating policy (see 7.2.0: 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, 

Per claim 41, 7.2.0 discloses a communication system (see 6.2.1 PCRF), comprising:
a communication interface configured to: 
send amessage to a Policy and Charging Enforcement Function (PCEF), wherein the RAR message instructs the PCEF to detect an application service and report an event of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
receive a message from the PCEF after the PCEF acquires information about the event by detecting a data packet of an application service flow, wherein the message comprises the identifier of the application service and the information about the event of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); and 
send a message to the PCEF for exercising policy control over the application service flow, wherein the application service flow is transmitted via the PCEF (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement; 1 Scope: Policy control (e.g. gating control, QoS control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: The PCEF encompasses service data flow detection, policy enforcement und flow based charging functionalities. It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IPCAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF); and
a policy generator configured to generate, in response to receiving the message, a control policy of the application service flow according to the information about the event of the application service, wherein the control policy comprises a quality of service (QoS) policy (see 1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF).  

While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 
7.0.0, however, teaches PCEF (e.g. GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (e.g. GW) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of 7.2.0 and 7.0.0 teaches that it is the function of the PCRF to send information to the PCEF that instructs the PCEF to detect an application service (e.g. define the conditions when the PCEF shall interact again with PCRF) and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the RAR message instructs the PCEF to detect an application service based on identifier of the application service and report an the event comprising starting or stopping the application service. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known 

The applicant is reminded that expression “for exercising policy control over the application service flow” does not move to distinguish over prior art as the expression merely describes intended use of the CCA message. Furthermore, the expression “wherein the application service flow is transmitted via the PCEF” does not move to distinguish over the prior art as the claim is directed to an apparatus and its components and the description of PCEF functionality does not affect the apparatus structurally nor describes the functions of the apparatus and its components. 

The examiner submits that in light of the instant specification not having support for physical structural limitations as recited in the claim(s), the examiner has produced prior art that teaches the functions of PCRF as described in the specification and in the claim(s).

Furthermore, it is the examiner’s position that the combination of 7.2.0 and 7.2.2 are sufficient in terms of art as the instant claim is directed to an apparatus (e.g. PCRF) is configured, e.g. capable of performing communication with PCEF using CCA message, RAR message, and Diameter CCR message, and the PCRF of the prior art is capable of generating in response to receiving message from the PCEF a control policy of the application service flow according to the received message, wherein the control policy comprises a QoS policy as the PCRF encompasses policy control decision and flow based charging control functionalities (including providing network control regarding the service data flow detection, 
As per claim 42, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.
As per claim 43, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.
As per claim 44, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the control policy further comprises at least one of a charging policy or a gating policy (see 7.2.0: 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or 
As per claim 45, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach does not specifically teach detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, by the PCEF, a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service. 
However, as the combination 7.2.0, 7.2.2, Hurtta, and Laubach discloses detecting, by the PCEF, event including starting of the application service of the application service flow of the user device; and sending, by the PCEF, a Diameter CCR message to the PCRF, wherein the Diameter CCR message indicates the stoppage of the application service as described above and further Laubach teaches detected event to be stoppage (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application service and stoppage of the application service as taught by Laubach, as events that trigger the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc
Per claim 46, 7.2.0 discloses a method for exercising policy control over application service flow in a communication network, wherein the method is performed without an application function (see below steps performed by PCER and PCRF only) wherein the method comprising:
sending, by a Policy and Charging Rule Function (PCRF) of the communication network, a message to a Policy Control and Charging Enforcement Function (PCEF) in the communication network, wherein the message instructs the PCEF to detect an application service and report an event of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
receiving, by the PCRF, a message from the PCEF, wherein the message indicates the event of the application service and the identifier of the application service after the PCEF acquires information about the event by detecting a data packet of the application service flow, and  (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
generating, by the PCRF in response to receiving the message, a control policy of the application service flow according to the event of the application service, wherein the control policy comprises a quality of service (QoS) policy(see 1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); 
sending, by the PCRF, a message to the PCEF, wherein the message comprises the control policy for exercising, by the PCEF, policy control over the application service flow of the user device according to the QoS policy in the control policy (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement; 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the 

While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 
7.0.0, however, teaches PCEF (e.g. GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (e.g. GW) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).


Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

The applicant is reminded that expression “for exercising policy control over the application service flow” does not move to distinguish over prior art as the expression merely describes intended use of the CCA message.

As per claim 47, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material. 
As per claim 48, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.
policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF). Furthermore, the description of what the control policy comprises represents non-functional descriptive material.
As per claim 50, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach does not specifically teach detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, by the PCEF, a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service. 
However, as the combination 7.2.0, 7.2.2, Hurtta, and Laubach discloses detecting, by the PCEF, event including starting of the application service of the application service flow of the user device; and sending, by the PCEF, a Diameter CCR message to the PCRF, wherein the Diameter CCR message indicates the stoppage of the application service as described above and further Laubach teaches detected event to be stoppage (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application service and stoppage of the application service as taught by Laubach, as events that trigger the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 24-31, 33, 34, and 41-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,807,248 in view of 7.2.0. 
‘248 claims are significantly similar in scope to the instant claims as ‘248 recites a method performed by the PCRF in generating a RAR message that includes an identifier of application service and an event of the application service, sending the RAR message to the PCEF; detecting by the PCEF the application event based on the identifier of the application service and the event of the application service received in the RAR message; generating by the PCEF a diameter CCR message that includes information on the detected application event comprising the identifier of the application service and the event of the application service, sending by the PCEF the diameter CCR message to the PCRF; generating by the PCRF a control policy of the data flow of the application service according to the information on the detected application event in response to receiving a Diameter CCR message, and delivering, by the PCRF, the control policy to the PCEF through a CCA message, wherein the application service does not include involvement of an Application Function. Claim 6 of ‘248 patent further describes that the event of the application service includes application start and application stop. Any gap between the two is found in 7.2.0. that describes 3GPP standards.

Claims 24-31, 33, 34, and 41-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,306,073 in view of 7.2.0. 
‘073 claims are significantly similar in scope to the instant claims as ‘073 recites a method for exercising policy control over application service flows of user devices involving PCEF and PCRF only. The main difference is that ‘073 is presented from the perspective of the PCEF. ‘073, however, is significantly similar in scope of instant claims as the ‘073 also describes the functions of the PCRF. Any gap between the two is found in 7.2.0. that describes 3GPP standards.

Claims 24-31, 33, 34, and 41-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/009,040 in view of 7.2.0 and 7.0.0. 
The instant claims are significantly similar to claims in ‘040 as they are both directed to PCEF and PCRF functions in exercising policy control of event of application service with the major difference being the RAR message, CCR message and CCA message in instant claims. 7.0.0, however, teaches PCEF (e.g. GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (e.g. GW) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). Hence, as ‘040 claims disclose communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known element for exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR and CCA, as communication technique between the PCRF and PCEF as disclosed in the ‘040 claims (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Any other variation(s) are found in the 3GPP standard as described in the 7.2.0.
This is a provisional nonstatutory double patenting rejection.

Response to the Argument(s)
Double Patenting
The applicant asserts that the double patenting rejection is moot in view of the present amendments. The double patenting rejection is maintained by the examiner in light of claims of ‘248, ‘073, and ‘040 being directed to PCRF and PCEF and void of application function and in light of the 7.2.0 disclosing that it is the function of the PCRF to generate a control policy of related to the application service flow regarding QoS policy. The examiner submits that claims of ‘248, ‘073, and ‘040 recite or suggest this functionality of PCRF.
Specification Objection
The Specification is continued to be objected for the reasons outlined above in the objection section.
112
The applicant asserts that ordinary skilled artisans would reasonably conclude that the applicant possessed the claimed subject matter on the basis of at least the aforementioned descriptions. The examiner respectfully disagrees as the claim(s) recite specific physical components with their specific functionalities to represent an operative device/system. The Specification is clearly silent to such specificity as the Specification is silent to each of the recited component.
103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant asserts that 7.0.0 does not disclose or suggest “that the RAR message comprises an identifier of an application service to be controlled and an event of the application service, wherein the event comprises starting the application service or stopping the application” as recited in Applicant’s amended claim 24.
As explained above in the 103 rejection, while the combination of 7.2.0 and 7.0.0 teaches that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message, the combination of 7.2.0 and 7.0.0 does not specifically teach that the RAR message comprises an identifier of an application service to be controlled and an event of the application service, and wherein the event comprises starting the application service or stopping the application service. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of 
The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control. 
Furthermore, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application and/or stopping of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
The applicant points to a section in Hurtta that discloses that CRF and the PDF may get the information on the service in question from an Application Function, hence Hurtta does not disclose “a communication network without an application function”. First, the examiner submits that the claim recites “wherein the method is performed without an application function”. Second, the Hurtta merely suggests that the CRF and the PDF may get the information on the service in question from the AF. Third, the action merely relies on the teaching of control entity such as CRF or PDF sending application ID and/or Media Type to the Gateway.
The applicant asserts that the cited reference do not discloses generating a control policy. The examiner respectfully disagree. It is clear in 7.2.0 that it is function of the PCRF to generate a control policy (1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2040004968 discloses matching of application identifier in IP packet header with one of rules stored in a source policy table;
US Patent Publication No. 20080004061 discloses use of application identifier in packet filtering;
US Patent No. 7203744 discloses policy enforcement systems in controlling the data packet in a network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685